

EXHIBIT 10.1
Vector Group Ltd.
Stock Ownership Guidelines
(Adopted as of March 3, 2014)


I.Applicability


These stock ownership guidelines (the “Guidelines”) shall apply to the following
persons (note that all persons identified as being subject to these guidelines
are hereinafter referred to as the “Covered Persons”):


a.
Certain Corporate Officers. The Named Executive Officers of Vector Group Ltd.
(the “Company”) including (but not limited to) the Chief Executive Officer, the
Executive Vice President, the Chief Financial Officer, and/or any other
Executive Officer of the Company (irrespective of position or title) whose
compensation is annually disclosed in the Company’s annual proxy statement.

 
b.
Board Members. Each non-employee member of the Board of Directors of the Company
(each an “Outside Director”)



II.
Required Stock Ownership



a.
Each Covered Person is required to own (and to retain ownership thereof during
his or her tenure in his or her respective position with the Company) a certain
amount of Company common stock. The following securities shall be counted toward
satisfaction of these ownership guidelines:



i.
Unrestricted shares of common stock whether obtained by stock option exercise or
open market or private purchase.



ii.
Restricted shares of common stock granted to the Covered Person in connection
with any Company equity incentive plan.



iii.
Shares of common stock held beneficially by the executive or director through
any Employee or Company Stock Ownership Plan.



iv.
Shares of stock listed in Section II (a) i, ii, or iii above owned by (A)
Immediate Family Members of the Covered Person, or (B) a trust, partnership or
other entity established for the benefit of the Covered Person and/or one or
more Immediate Family Members of the Covered Person.



1.
“Immediate Family Member” means a spouse, parent, child or grandchild of the
Covered Person.



2.
The Covered Person shall have an obligation to provide to the Company, upon
request, information regarding shares held as described in this Section (II) (a)
iv.





--------------------------------------------------------------------------------





b.
With respect to Named Executive Officers, the amount of the Company’s common
stock required to be owned in conformity with this guideline is based on the
fair market value thereof, and the base salary then in effect, as follows:



i.
Three times base salary for the Chief Executive Officer.



ii.
One and one-half times base salary for any Executive Vice President.



iii. One times base salary for any other Named Executive Officer of the Company
consistent with Section I (a) hereof.


c.
With respect to each Outside Director of the Company, the number of shares of
Company common stock required to be owned is two times the annual cash retainer
fee.



d.
The Guideline level of stock ownership applicable to each Covered Person shall
be attained within five years of either the date of adoption of this policy or
the date upon which any such Covered Person first attains a position with the
Company that requires such Covered Person to comply with this policy, whichever
date is later.



III.
Testing Compliance



a.
When testing compliance with the Guidelines on any given date:



iii.
The then current base salary of the Covered Person, and the higher of (A) the
“cost basis” of any purchased or owned shares, or (B) the “fair market value” of
any purchased or owned shares (not including unexercised stock options) on that
date, shall be used.



iv.
The closing price of the Company’s common stock on the New York Stock Exchange
on that date (or on the most recent date on which the New York Stock Exchange
was open) shall be considered as the “fair market value” of any shares
referenced herein.



v.
For purposes of testing compliance with the Guidelines, any shares of common
stock pledged by the Covered Person shall be excluded from the calculation.



b.
Compliance with the Guidelines shall be tested as of the last day of each
calendar quarter. Upon adoption of this policy by the Board of Directors of the
Company, compliance shall first be tested for all Covered Persons as of March
31, 2014.



c.
Until termination of service, the Covered Person must at all times retain
ownership of the number of shares that the Covered Person is required to own as
specified in Section II (b) or Section II (c) hereof (i.e., based upon the
Company position then held by such Covered Person) in order to be in compliance
with the Guidelines. Subsequent changes




--------------------------------------------------------------------------------



in base salary or common stock price cannot cause a Covered Person who has been
in compliance to become out of compliance.


d.
If the Compensation Committee determines that the Guidelines apply to any
management-level employee, or any person becomes a member of the Board of
Directors, then the first date to test compliance shall be the last day of the
calendar quarter in which the Guidelines first become applicable to this Covered
Person.



IV.
Consequences of Non-Compliance



a.
If a Covered Person is not in compliance with the Guidelines, the Board may
request that such Covered Person retain 100% of all net shares received under
any Company equity compensation plan. For this purpose, “net shares” means all
shares remaining after a stock sale by the Covered Person to pay any taxes due
with respect to the shares received, and/or to pay the exercise price (in the
case of stock options).



b.
The Compensation Committee of the Board may consider the non-compliance of any
Covered Person when considering or determining subsequent stock compensation
awards (including, but not limited to, stock options or restricted stock) under
any equity incentive plan of the Company.





Any determination, modification, interpretation or other action by the Committee
pursuant to this policy shall be made and taken by a vote of a majority of its
members. The Committee has the sole authority to construe, interpret and
implement this policy, make any determination necessary or advisable in
administering this policy, and modify, supplement, rescind or replace all or any
portion of this policy.

